Citation Nr: 0026431	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  98-11 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an earlier effective date earlier for the 
award of a 100 percent disability rating for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from February 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which granted service connection for PTSD and 
initially assigned a 30 percent rating.  In a September 1999 
rating decision on appeal, the RO assigned an initial rating 
of 100 percent.


FINDINGS OF FACT

1.  A January 23, 1997 Board decision denied an appeal for 
service connection for PTSD, finding that there was no 
medical evidence of a current diagnosis of PTSD. 

2.  The veteran's application to reopen a claim for service 
connection for PTSD was received at the RO on May 16, 1997. 

3.  The evidence of record reflects that the veteran was 
first diagnosed with PTSD on October 3, 1997; October 3, 1997 
is the date entitlement to service connection first arose. 


CONCLUSIONS OF LAW

1.  The January 23, 1997 Board decision denying an appeal for 
service connection for the PTSD was final when issued.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  The criteria for an effective date earlier than September 
30, 1996, for a 100 percent rating for PTSD, based on the 
grant of a reopened claim for service connection for PTSD, 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. §§ 3.156, 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran contends that the effective date 
for the 100 percent disability rating for his service-
connected PTSD should be in May 1994, the date that he 
originally filed a claim for entitlement to service 
connection for PTSD. 

Initially, the Board notes that earlier effective date claims 
are not to be determined on a "well grounded" basis.  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that the use of the term "well grounded" should 
be confined to an evidentiary context, and is not applicable 
to claims where the law and not the evidence is dispositive.  
Shields v. Brown, 8 Vet. App. 346, 351-352 (1995).  

The Board previously denied service connection for the PTSD 
by decision issued on January 23, 1997.  The basis of the 
denial was that there was no competent medical evidence of 
record to show that the veteran currently suffered from PTSD, 
that is, that there was no diagnosis of PTSD.  In its 
decision, the Board considered the evidence of record, 
specifically to include a July 1996 VA report in which the 
examiner concluded that the veteran did not have PTSD.  The 
veteran did not appeal the Board's decision to the United 
States Court of Appeals for Veterans Claims.  The January 23, 
1997 Board decision, which was based on the evidence which 
was of record at that time, was final when issued, and could 
only subsequently be reopened by the presentation of new and 
material evidence.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 
 
Thereafter, the appellant's application to reopen the claim 
for service connection for PTSD was not received at the RO 
until May 16, 1997.  The evidence at that time still did not 
include a diagnosis of PTSD.  The evidence of record reflects 
that the veteran was first diagnosed with PTSD on October 3, 
1997.  Based on this additional evidence, the appellant's 
claim was reopened.  Based on this evidence and additional 
evidence received during the appeal, service connection for 
PTSD was granted by the RO in a June 1998 rating action, 
which assigned an effective date of May 21, 1997 for a 30 
percent rating initially assigned.  The veteran disagreed 
with the initial assignment of rating and effective date 
assigned.  

In a September 1999 rating decision during the appeal, the RO 
assigned a 100 percent initial rating and granted an 
effective date of September 30, 1996, purportedly based on 
clear and unmistakable error (although there was no prior 
final rating decision assignment of effective date), based on 
VA outpatient treatment records that noted symptoms of PTSD 
in 1996 with no clear diagnosis.  It is unclear what legal 
authority the RO used to determine the September 30, 1997 
effective date, as the terms of 38 C.F.R. § 3.157 (1999) 
pertaining to informal claims apply only after a claim for 
compensation has been allowed, or disallowed for the reason 
that the service-connected disability is not compensable in 
degree.  Even assuming this regulation was applicable, which 
it is not, it provides for an effective date as the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  The date of receipt of claim to reopen in this case 
was May 16, 1997 and a "diagnosis" of PTSD as required by 
38 C.F.R. § 3.304(f) (1996) or 38 C.F.R. § 3.304(f) (1999) 
was not of record until October 3, 1997.  

After a review of the evidence of record, the Board finds 
that an earlier effective date for the assignment of a 100 
percent rating for PTSD is not warranted.  The applicable law 
and regulations provide that, except as otherwise provided, 
the effective date for an award of compensation based on a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A reopened claim is 
defined as any application for a benefit received after final 
disallowance of an earlier claim.  38 C.F.R. § 3.160 (1999).
 
In this case, following the January 1997 final Board 
decision, the RO received the appellant's request to reopen 
his claim on May 16, 1997.  Therefore, as the date of receipt 
of the claim to reopen is May 16, 1997, the Board finds that 
an effective date for a 100 percent rating for PTSD earlier 
than the September 30, 1996, the effective date assigned by 
the RO, is not warranted.  There exists no legal authority 
for the Board to grant an effective date prior to September 
30, 1996 for an award of compensation for PTSD based on the 
grant of a reopened claim for service connection for PTSD.  
See 38 U.S.C.A. §§ 5110; 38 C.F.R. § 3.400.  Consequently, 
the appellant's claim for an effective date earlier than 
September 30, 1996 must be denied.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.156, 3.400. 


ORDER

An effective date earlier than September 30, 1996 for a 100 
percent rating for PTSD is denied.



		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

